GOURLEY, Chief Judge.
This matter comes before the court on a petition for writ of mandamus in which the petitioner, Karl E. Morrison, an inmate of the Western State Penitentiary, Allegheny County, Pennsylvania, contends that he is being denied rights given to him under the Constitution of the United States in that the outgoing and incoming mail of the petitioner is intercepted.
Petitioner presents the petition in forma pauperis and without the aid of legal counsel, and assuming all facts to be true which are set forth in the petition for writ of mandamus, the petitioner is not entitled to relief in this court.
Under the Constitution of the United States, more particularly the Fourteenth Amendment, the government of the United States is not concerned with, nor has it power to control or regulate, the internal discipline of the penal institutions of its constituent states, and all such powers are reserved to the individual states. Siegel v. Ragen, 7 Cir., 180 F.2d 785, certiorari denied 339 U.S, 990, 70 S.Ct. 1015, 94 L.Ed. 1391, rehearing denied 340 U.S. 847, 71 S.Ct. 12, 95 L.Ed. 621; United States v. Jones, 5 Cir., 207 F.2d 785.
The petition for writ of mandamus is refused and an appropriate order is entered.